

Exhibit 10.3

SECURITIES ISSUANCE AGREEMENT
This Securities Issuance Agreement (the “Agreement”) is made as of March 6,
2006, by and between The Tube Media Corp., a Delaware corporation (the
“Corporation”), and Tribune Broadcasting Company (“TBC”).
 
Any capitalized terms used hereunder which are not separately defined in this
Agreement shall have the meaning ascribed to such terms in the Charter
Affiliation Agreement of even date herewith between The Tube Music Network, Inc.
and TBC or the Letter Agreement of even date herewith by and among the
Corporation, The Tube Music Network, Inc. and TBC.
 
The Corporation and TBC hereby agree as follows:
 
SECTION 1.  


Authorization and Issuance of the Stock
1.1     Authorization of the Stock. The Corporation has authorized the issuance
to TBC of (i) shares of the Corporation’s common stock, par value $.0001 per
share (the “Stock”), in the amounts set forth in subparagraphs (a) and (b) below
and (ii) warrants to purchase shares of Stock as set forth in subparagraphs (c)
and (d) below, pursuant to the terms of the Charter Affiliation Agreement
between The Tube Music Network, Inc. and TBC of even date herewith (the “Charter
Affiliation Agreement”) and the letter agreement dated of even date herewith
between the Corporation, The Tube Music Network, Inc. and TBC, which is a part
of the Charter Affiliation Agreement (the “Letter Agreement”):
 
(a)     Pursuant to paragraph 2(a) of the Letter Agreement, within ten (10) days
after execution of this Agreement, the Corporation shall issue and deliver to
TBC [XXXXX]*  shares of Stock.
 
(b)     From time to time upon TBC’s satisfaction of the terms and conditions
set forth in paragraphs 2(b) and 2(c) of the Letter Agreement, the Corporation
shall issue and deliver to TBC up to [XXXXX]* shares of Stock.
 
(c)     Pursuant to paragraph 1(a) of the Letter Agreement, within ten (10) days
after the execution of this Agreement, the Corporation shall issue and deliver
to TBC a common stock purchase warrant to acquire [XXXXX]* shares of Stock, at a
purchase price of two dollars and twenty-five cents ($2.25) per share. The
warrant will be in the form attached as an exhibit to the Letter Agreement.
 
(d)     Upon TBC’s satisfaction of the terms and conditions set forth in
paragraph 1(b) of the Letter Agreement, the Corporation shall issue and deliver
to TBC a common stock purchase warrant to acquire [XXXXX]* shares of Stock, at a
purchase price of two dollars and fifty cents ($2.50) per share. The warrant
will be in the form attached as an exhibit to the Letter Agreement. Each of the
warrants issued pursuant to Sections 1.1(c) and 1.1(d) shall be referred to
herein as the “Warrants” and the related warrant agreements shall be referred to
herein as the “Warrant Agreements.”
 
______________________________
* Filed under an application for confidential treatment.
 
-1-

--------------------------------------------------------------------------------


 
1.2     Issuance of the Stock and the Warrants. At each Closing (as defined
herein), subject to the terms and conditions hereof and in reliance upon the
representations, warranties and agreements contained herein, the Corporation
agrees to issue to TBC at such Closing, that number of shares of Stock and/or
Warrants, in each case, as set forth in Section 1.1 above.
 
1.3     Registration Rights Agreement. On the date hereof, the Corporation and
TBC shall each execute and deliver the Registration Rights Agreement in the form
attached hereto as Exhibit A.
 
SECTION 2.  
Closing and Delivery
 
2.1     Closing Date and Place of Closing. The issuances of the Stock and/or
Warrants set forth in Section 1.1 shall take place at the offices of the
Corporation, at the time of the closing of the Charter Affiliation Agreement or
upon the occurrence of the events set forth in subparagraphs (a), (b), (c), and
(d) of Section 1.1, or at such other time and place as the Corporation and TBC
mutually agree upon orally or in writing (each such time and place are
designated as the “Closing”).
 
2.2     Delivery. Promptly after each of the Closings, the Corporation will
deliver to TBC, as applicable, a stock certificate(s) representing the Stock to
be issued arising from such Closing and/or a Warrant Agreement representing the
Warrants to be issued arising from such Closing.
 
2.3     Covenant of Best Efforts and Good Faith. The Corporation and TBC agree
to use their respective best efforts and to act in good faith to cause to occur
all conditions to Closing which are in their respective control.
 
SECTION 3.  
Representations and Warranties of the Corporation
 
The Corporation hereby represents and warrants to TBC, on the date hereof and at
the time of each issuance of Stock or Warrants hereunder, that:
 
3.1     Incorporation. The Corporation is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
qualified to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification. Each of
the Corporation’s Subsidiaries is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation and
is qualified to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification. The
Corporation and each of its Subsidiaries has all requisite corporate power and
authority to carry on their respective businesses as now conducted. For the
purposes of this Agreement, “Subsidiaries” shall mean The Tube Music Network,
Inc., AGU Music, Inc., AGU Studios Inc., and 3200 Oakland Park Inc.
 
3.2     Authorization. All corporate action on the part of the Corporation and
the Subsidiaries and their respective officers, directors and stockholders
necessary for the authorization, execution, delivery and performance of this
Agreement and the Letter Agreement, the Registration Rights Agreement and the
Warrant Agreements (collectively, the “Transaction Documents” ) and the
consummation of the transactions contemplated herein and therein has been taken,
including the issuance and delivery of the shares of Stock and the Warrants.
When executed and delivered by the Corporation, this Agreement and the
Transaction Agreements shall constitute the legal, valid and binding obligations
of the Corporation, enforceable against the Corporation in accordance with their
respective terms, except (i) as limited by bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies. The Corporation has all requisite corporate power to enter
into this Agreement and the Transaction Agreements and to carry out and perform
its obligations under the terms of this Agreement and the Transaction
Agreements.
 
-2-

--------------------------------------------------------------------------------


 
3.3     Valid Issuance of the Stock and Warrants. The Stock being issued to TBC
hereunder, and the Warrants and the shares of Stock that may be purchased upon
exercise of the Warrants (the “Warrant Shares”) will, upon issuance pursuant to
the terms hereof, be duly authorized and validly issued, fully paid,
nonassessable and free of any liens, charges, restrictions, claims, preemptive
rights or other encumbrances and will, assuming the accuracy of the
representations and warranties made by TBC to the Corporation, be issued in
compliance with applicable state and federal securities laws.
 
3.4     Consents. All consents, approval, orders, authorizations, registrations,
qualifications, and filings required on the part of the Corporation or its
Subsidiaries to be obtained or made prior to the Closing in connection with the
execution, delivery or performance of this Agreement and the Transaction
Agreements, and the consummation of the transactions contemplated herein and
therein, including the issuance of the Stock and the Warrants, have been
obtained or made or will be obtained or made, prior to the Closing.
 
3.5     No Conflict. The execution and delivery of this Agreement or any of the
Transaction Agreements by the Corporation or any of its Subsidiaries and the
consummation of the transactions contemplated hereby and thereby, including the
issuance of the Stock and the Warrants, will not conflict with or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to a loss of a material benefit or give rise to an event which
results in the creation of any lien, charge, restriction, claim or other
encumbrance upon any of the Corporation’s properties or assets under (i) any
provision of the Certificate of Incorporation or Bylaws of the Corporation or
(ii) any agreement or instrument, permit, franchise, license, judgment, order,
statute, law, ordinance, rule or regulations, applicable to the Corporation, its
Subsidiaries or any of their respective properties or assets.
 
3.6     Brokers or Finders. Neither the Corporation nor any of its Subsidiaries
has dealt with any broker or finder in connection with the transactions
contemplated by this Agreement or any of the Transaction Agreements, and neither
the Corporation nor any of its Subsidiaries has incurred, and shall not incur,
directly or indirectly, any liability for any brokerage or finders’ fees or
agents commissions or any similar charges in connection with this Agreement, the
Transaction Agreements or any transaction contemplated hereby or thereby.


-3-

--------------------------------------------------------------------------------




SECTION 4.  
Representations and Warranties of TBC
 
TBC hereby represents, warrants and covenants to the Corporation, on the date
hereof and at the time of each issuance of Stock or Warrants hereunder, that:
 
4.1     Authorization. TBC has full right, power and authority to enter into
this Agreement and each of the Transaction Agreements, and such agreements
constitute its valid and legally binding obligation, enforceable in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.
 
4.2     Entirely for Own Account. This Agreement and each of the Transaction
Agreements is made with TBC in reliance upon TBC’s representation to the
Corporation, which by TBC’s execution of this Agreement TBC hereby confirms,
that the Stock to be received by TBC is for investment for TBC’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and that TBC has no present intention of selling, granting any
participation in or otherwise distributing the same. By executing this
Agreement, TBC further represents that TBC does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Stock.
 
4.3     Disclosure of Information. TBC believes it has received all the
information it considers necessary or appropriate for deciding whether to take
possession the Stock. TBC further represents that it has had an opportunity to
ask questions and receive answers from the Corporation regarding the terms and
conditions of the offering of the Stock and the business, properties, prospects
and financial condition of the Corporation.
 
4.4     Investment Experience. TBC acknowledges that it can bear the economic
risk of its investment, and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment in the Stock. TBC also represents it has not been organized for the
purpose of taking the possession of the Stock.
 
4.5     Accredited Investor. TBC is an “accredited investor” within the meaning
of SEC Rule 501 of Regulation D as presently in effect.
 
4.6     Restricted Securities. TBC understands that the Stock it is receiving
constitutes “restricted securities” under the federal securities laws inasmuch
as they are being issued by the Corporation in a transaction not involving a
public offering and that under such laws and applicable regulations such shares
of Stock may be resold without registration under the Securities Act only in
certain limited circumstances. In the absence of an effective registration
statement covering the Stock or an available exemption from registration under
the Securities Act, the Stock must be held indefinitely. In this connection, TBC
represents that it is familiar with SEC Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act,
including without limitation the Rule 144 condition that current information
about the Corporation be available to the public.
 
-4-

--------------------------------------------------------------------------------


4.7   Transfer Restrictions.
 
(a)  The Stock, Warrants, and Stock acquired on the exercise of the Warrants may
only be disposed of in compliance with state and federal securities laws. In
connection with any transfer of Stock, Warrants, and Stock acquired on the
exercise of the Warrants other than pursuant to an effective registration
statement, the Corporation may require the transferor thereof to provide to the
Corporation an opinion of counsel selected by the transferor, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
securities under the Securities Act. As a condition of transfer, any such
transferee shall agree in writing to be bound by the terms of this Agreement and
the Registration Rights Agreement and shall have the rights of TBC under this
Agreement and the Registration Rights Agreement, provided, that the foregoing
shall not apply to a transfer of securities pursuant to an effective
registration statement.
 
(b)  TBC agrees to the imprinting, so long as is required by applicable federal
and state securities laws, of a legend on any of the Stock, Warrants or Stock
acquired upon the exercise of the Warrants in the following form:

With respect to certificates representing Stock (including Warrant Shares):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION, OR THE SECURITIES COMMISSION OF ANY STATE, IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
With respect to the Warrants:
 
THE EXERCISE OF THIS WARRANT HAS NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE. THIS WARRANT MAY
ONLY BE EXERCISED PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND APPLICABLE
SECURITIES LAWS. AS A CONDITION PRECEDENT TO THE EXERCISE OF THIS WARRANT, THE
COMPANY MAY REQUIRE SUCH CERTIFICATES AND OPINIONS OF COUNSEL AS IT DEEMS
REASONABLY NECESSARY FROM THE PERSON EXERCISING THIS WARRANT TO ESTABLISH THE
EXISTENCE OF SUCH EXEMPTIONS.
 
-5-

--------------------------------------------------------------------------------


 
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT, AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
THIS WARRANT IS SUBJECT TO OTHER RESTRICTIONS ON TRANSFER AS SET FORTH IN A
SECURITIES ISSUANCE AGREEMENT, THE FORM OF WHICH IS AVAILABLE FROM THE COMPANY.
 
(c)  Certificates evidencing the Stock, including Warrant Shares, shall not
contain any legend (including the legend set forth in Section 4.7 hereof): (i)
following any sale of such Stock pursuant to an effective registration statement
under the Securities Act or pursuant to Rule 144, or (ii) if such Stock is
eligible for sale under Rule 144(k), provided that, in each case, TBC provides a
copy of such certificates or confirmations as the Corporation reasonably
requests.
 
4.8     TBC Counsel. TBC acknowledges that it and, if applicable, its advisors
has had the opportunity to review this Agreement, the exhibits and schedules
attached hereto and the transactions contemplated by this Agreement with such
TBC’s own legal counsel. TBC is relying solely on such TBC’s legal counsel and
not on the Corporation’s legal counsel, for legal advice with respect to this
investment or the transactions contemplated by this Agreement.
 
-6-

--------------------------------------------------------------------------------


 
SECTION 5. 
Miscellaneous
 
5.1     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
 
5.2     Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of and be binding upon the
successors and assigns of the parties.
 
5.3     Entire Agreement; Amendment. This Agreement and the Transaction
Agreements and the other documents delivered pursuant hereto or thereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof. Neither this Agreement nor any
term hereof may be amended, waived, discharged or terminated except by a written
instrument signed by the Corporation and TBC.
 
5.4     Notices, etc. All notices and other communications required or permitted
hereunder shall be mailed by internationally recognized courier service and
facsimile addressed (a) if to TBC, as indicated below TBC’s signature with a
copy to the designated entity or at such other address as TBC shall have
furnished to the Corporation in writing or if to the Corporation, at its address
set forth below or at such other address as the Corporation shall have furnished
to TBC in writing. All such notices or communications shall be deemed given when
delivered personally by courier, by internationally recognized courier or by
facsimile.
 
5.5     Delays or Omissions. No delay or omission to exercise any right, power
or remedy accruing to any party to this Agreement, upon any breach or default or
another party under this Agreement, shall impair any such right, power or remedy
of such party nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. All remedies, either under this Agreement or by law or otherwise
afforded to any party, shall be cumulative and not alternative.
 
5.6     Severability. In case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.


5.7     Titles and Subtitles. The titles of the Sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
 
5.8     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 
-7-

--------------------------------------------------------------------------------


5.9 Fees and Expenses. The parties hereto shall pay their own costs and expenses
in connection herewith.
 
-8-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the day and year first written
above.
 

        THE TUBE MEDIA CORP.  
   
   
    By:   /s/ David C. Levy  

--------------------------------------------------------------------------------

Name: David C. Levy   Title: President    
Address: 1451 West Cypress Creek Road,
                 Suite 300
                 Fort Lauderdale, FL 33309

 
 



         TRIBUNE BROADCASTING COMPANY  
   
   
    By:    /s/ John E. Reardon  

--------------------------------------------------------------------------------

Name: John E. Reardon   Title: President    
Address: 435 North Michigan Avenue, Suite 1800
                  Chicago, IL 60611



-9-

--------------------------------------------------------------------------------


 
Exhibit A


Registration Rights Agreement
 
[The Registration Rights Agreement was filed as an Exhibit to the Form 8-K]


 
-10-

--------------------------------------------------------------------------------

